Citation Nr: 1036515	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to February 
1991.  The Veteran also had additional periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) in 
the Air Force Reserves from March 1991 to April 1997.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In August 2008, the Veteran had an informal conference with a 
Decision Review Officer (DRO).  A report of this conference is of 
record.  

In April 2010, the Board reopened the Veteran's claim for service 
connection for bipolar disorder and remanded the case for 
additional development.  


FINDINGS OF FACT

The preponderance of the evidence shows that bipolar disorder is 
related to service.  


CONCLUSION OF LAW

Bipolar disorder was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  The Board also notes 
that although the RO did not substantially comply with the April 
2010 Remand, service connection is being granted, therefore, 
adjudication of this claim is not prejudicial to the Veteran.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The Board notes that the term "active military, naval, or air 
service" includes active duty, and "any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

The term inactive duty for training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, or 
505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  
Therefore, service connection may only be granted for disability 
resulting from an injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2009).  

Here, the Veteran has been diagnosed with bipolar disorder.  In 
August 1995, the Veteran was hospitalized in a psychiatric unit.  
She was discharged with a diagnosis of bipolar disorder.  She was 
medically discharged from the Reserves in 1997.  Also, in a July 
1998 VA Compensation and Pension Examination, a Staff 
Psychologist diagnosed the Veteran with bipolar disorder.  

In this case, Reserve records show that the Veteran was on annual 
tour from August 3 to August 17, 1991.  She asserts that she was 
sexually assaulted during this time by a civilian employee.  
Journal entries written by the Veteran confirm the assault.  In 
March 1990 and January 1994, the Veteran did not report any 
psychiatric symptoms and a psychiatric evaluation was normal.  
The service treatment records show that the Veteran had a 
psychotic episode while at a unit training assembly on July 27, 
1995.  Personnel records established that the Veteran was on paid 
inactive duty.  

Additionally, a May 2007 letter from Doctor of Osteopathy (D.O.) 
who was board-certified in general psychiatry was submitted by 
the Veteran.  The letter indicated that the D.O. had treated the 
Veteran for approximately three years and indicated that he 
reviewed the service medical records.  He noted the instance of 
mood instability and psychosis in August 1995 after she was 
yelled at by her supervisor.  The D.O. opined that it was as 
likely as not that bipolar disorder was aggravated by active 
service.  He reasoned that bipolar disorder could be unmasked by 
any type of stress in those that are predisposed to it.  He 
explained that patients, like the Veteran, with memories of the 
first manic episode often magnify psychosocial stressors.  The 
D.O. concluded that the Veteran's disability was as likely as not 
directly related to her military service.  

Another letter dated in June 2007 from a MSE, Licensed 
Psychoanalyst (LP) indicated that the Veteran was seen on four 
occasions in April 2007.  The examiner noted that records were 
reviewed and the Veteran reported her history of experiences in 
service.  The examiner found that it was as likely as not that 
experiences in active service were responsible for the expression 
of the symptoms associated with bipolar disorder.  

In a November 2007 VA Compensation and Pension Examination, the 
Veteran described the stressful situations in service that led to 
her breakdown in 1995.  She indicated that there was a sexual 
assault in 1991, during active service that caused continued 
stress while in the reserves.  A licensed psychologist found that 
it was less likely that the incident in 1991 caused, was related 
to, or aggravated the bipolar disorder.  The psychologist 
reasoned that she was not on active duty when she developed 
bipolar disorder and it was unlikely that the stressors described 
would have caused the manic/psychotic break.  

Both the private opinions and the VA opinion are adequate.  They 
are based upon consideration of the Veteran's prior medical 
history and examinations, and also describe the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  The examiners also provided a 
rationale for their conclusions.  As such, the Board finds the 
opinions are probative and affords them equal probative weight.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion).  

Based on the foregoing, the Board finds that the preponderance of 
evidence shows that bipolar disorder was either caused by or 
aggravated by service.  The Board notes that the RO conceded the 
sexual assault in 1991 while on active duty in the October 1998 
rating decision.  Therefore, there was an injury during this 
active duty period.  Furthermore, both private opinions found 
that bipolar disorder was related to service while the VA 
examiner did not find that bipolar was related to service.  The 
Board acknowledges that it is not free to substitute its own 
judgment for that of an expert.  The Board is prohibited from 
making conclusions based on its own medical judgment.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).   As such, there are 
two opinions by psychiatric professionals in favor of the 
Veteran's claim and one against the Veteran's assertions.  
Therefore, the Board finds that the evidence does not 
preponderate against the Veteran's claim and service connection 
for bipolar disorder is granted.  


ORDER

Service connection for bipolar disorder is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


